ORDER

PER CURIAM.
Defendant Vernon Collins was convicted by jury in the Circuit Court of Saint Louis City of second-degree assault of a law enforcement officer, section 565.082, R.S.Mo. (Cum.Supp.2010), armed criminal action, section 571.015, R.S.Mo. (2000), disarming a peace officer, section 575.153, R.S.Mo. (Cum.Supp.2010), and resisting a lawful stop or detention, section 575.150, R.S.Mo. (Cum.Supp.2009). We affirm.
No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a *143memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).